Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-21, 24, 25 and 33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 22, 23, 26, 27, 30, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murphy et al. US 2020/0268673 A1.
Murphy teaches a solid oral dosage form comprising 500 mg of acetaminophen and 150 mg of ibuprofen.  See abstract.  Method of treating pain is found in paragraphs 0007, 0012-0014, 0022 and claims.  Process of making the dosage form is found in paragraph 0009 and Examples.  The claimed intra and extra granular are found in paragraphs 0034-0047.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. US 2020/0268673 A1, in view of Puckett US 20190008781 A1.
Murphy is relied upon for the reason stated above.  Murphy does not expressly teach two divided doses of ibuprofen and acetaminophen.
However, administering ibuprofen and acetaminophen in two separated doses is known in the art.  See for example the teaching Puckett.  More specifically, at paragraph 0080, Puckett teaches capsule comprises two different compartments in which compartment (36) comprises ibuprofen, and compartment (37) comprises acetaminophen. 
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the teaching of Murphy to prepare a ibuprofen and acetaminophen in to two separate doses with different release profiles with the expectation of at least similar result, namely, for the treatment of pain and fever.  This is because Puckett teaches administering ibuprofen and acetaminophen in two separate dosage forms having two different release profiles for the treatment of pain and fever is known in the art.    

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615